Citation Nr: 1707194	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The evidence indicates that the Veteran's preexisting right shoulder condition was aggravated by a shoulder injury in service. 


CONCLUSION OF LAW

The criteria to establish service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303. 3.306 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Legal Principles 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304 (b).

Here, the Veteran's May 1967 enlistment examination contains a clinical finding of a prior right shoulder injury.  Specifically, the Veteran had a healed fracture of the right proximal humerous.  The Board therefore finds that the presumption of soundness, set forth at 38 U.S.C.A. § 1111, does not extend to the Veteran's right shoulder disability.  The case then becomes a question of aggravation.  

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, a preexisting disability will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran asserts that he injured his right shoulder in service while trying to start a generator during an attack in Vietnam.  See October 2016 Hearing Transcript.   
He reported that he received a shot of cortisone the next day.  Id.  The Veteran contends that upon entering service, he did not have residuals symptoms from his healed right proximal humorous fracture until after his shoulder injury in service.  See October 2016 Hearing Transcript.   

The evidence indicates that the Veteran had numerous right rotator cuff surgeries. The Veteran's VA treatment notes also indicate that the Veteran has degenerative joint disease of the right acromioclavicular joint.  Thus, the Veteran has a current disability and the issue that remains disputed is whether the Veteran's preexisting shoulder condition was aggravated by service.  

A September 1968 service treatment note indicated that the Veteran reported having trouble on and off with his right shoulder.  On physical examination, the Veteran showed good range of motion but had tenderness and pain over the acromioclavicular joint but the shoulder was otherwise unremarkable.  The medical treatment provider noted possible bursitis of the right shoulder.  A subsequent September 1968 service treatment note indicates that the Veteran had normal strength and range of motion in the right shoulder and was to report to full duty with no physical limitations.  On the Veteran's September 1970 separation examination, there was no note regarding the Veteran's right shoulder. 

The Veteran was afforded a VA examination in March 2010.   However, the examiner did not provide an opinion as to whether the Veteran's preexisting shoulder condition was aggravated by service.

In a June 2010 letter, Dr. D.E.L. of Virginia Orthopaedic and Spine Specialists wrote as follows: 
After reviewing the records due to the fact that an after arthroscopic evaluation of his right shoulder, there is no question that the rotator cuff was completely contracted, scarred, and some evidence of muscle atrophy of the rotator cuff musculature indicative of a chronic multiyear problem with the rotator cuff.  Therefore, I think it is highly probably that rotator cuff damage was sustained in 1968.  Although he is able to compensate with his deltoid muscle over the years, finally with additional development of arcrmioclaivicular joint arthritis, that his rotator cuff problem because more apparent and documented on arthroscopic evaluation. . . In summary, I believe that it is highly probable in view of the severe injury sustained in Vietnam of his right shoulder and subsequent surgeries, it is a highly probable connection to his original shoulder injury, and that the rotator cuff damage is a chronic residual of those injuries. 

In a September 2011 letter, Dr. D.E.L. of Wardell Orthopaedics provided an additional opinion regarding aggravation.  He stated, 	
[The Veteran] has a long history of rotator cuff tears of both shoulders and open repair done on the left shoulder did very well.  However, the right shoulder has had multiple procedures.  The most recent was in December 2010 for arthroscopic double row attempted repair of a recurrent tear of the rotator cuff on the right.  It should be noted that there is some question if this is related to a shoulder injury back in Vietnam.  In my opinion, as I previously stated in a letter dated June 2010, his rotator cuff abnormality is related to his injury in Vietnam in the 1960s.  I have come to this conclusion based on these facts:  1. He had a proximal humerous fracture in 1964.  He has a tearing sensation at the time and intermittent pain since that time.  2.  His rotator cuff tear is chronic, large, and with retraction and atrophic changes to the muscle.  3. Even attempts at reconstruction are consistent with severe chronic rotator cuff tear.

Dr. D.E.L. further stated that it is highly probably in view of the severe right shoulder injury sustained in Vietnam and subsequently surgeries that it is a highly probable connection to his original shoulder injury and that the rotator cuff damage is a chronic residual of those injuries.  
  
The Board finds Dr. D.E.L's opinion probative to the question at hand.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board has carefully considered this information.  Dr. D.E.L. examined the Veteran, considered his contentions, and reviewed the Veteran's service treatment records and post service treatment records in reaching his conclusion.  Furthermore, Dr. D.E.L., a physician and orthopedic specialist, possessed the necessary education, training, and expertise to provide the opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As previously stated, a preexisting disability will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.   Here, the Veteran reported that at entry he did not have residual symptoms of his preexisting shoulder condition, and the Veteran's service treatment records show numerous complaints of right shoulder pain.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period.  As such, the Board finds the Veteran credible.

In addition, there is no competent medical evidence indicating that the Veteran's increase in right shoulder symptoms are part of a natural progression of the preexisting condition.  Therefore, the presumption of aggravation has not been rebutted.  Accordingly, entitlement to service connection for a right shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


